Mr. Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 371*—when burden is on defendant to prove extent of his promise. In an action on a promise in writing signed by the defendant only, wherein it acknowledged the receipt of money paid it by the plaintiff, in consideration of which it guarantied the collection of a certain proportion of claims submitted to it by the plaintiff, certain classes of claims being excepted, or to continue the service beyond the period named in the writing for certain commissions on accounts actually collected, or to return the accounts and fee paid, held that the burden of proof that the claims submitted by the plaintiff did not come within the excepted classes was not on the plaintiff but that the burden of proof that they did come within such classes was on the defendant. 2. Contracts, § 377*1—when evidence not admissible to show plaintiff’s claim not covered by defendant’s promise. In an action on a written promise signed by the' defendant only, whereby it guarantied the collection of a certain amount net on claims submitted to it by the plaintiff for collection, followed by a statement consisting, in poart, of blanks not filled out, to the effect that certain named classes of claims were excepted from the guaranty, held that inasmuch as there was no way of determining how such guarantied amount was computed with reference to the claims submitted, the defendant was not entitled to prove that part of the claims submitted fell within the classes covered by such exceptions, the defendant having offered no proof in explanation of the word “guaranty.”